Citation Nr: 1404325	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-33 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent disabling for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to December 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the San Diego Regional Office (RO) of the Department of Veterans Affairs (VA), which in part granted service connection for a bilateral hearing loss and assigned an initial 10 percent evaluation.  During the pendency of this appeal the RO assigned an initial 20 percent evaluation for the bilateral hearing loss in a June 2009 administrative decision.

In May 2010, the Veteran testified before a Decision Review Officer (DRO) sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed. 

In August 2013 the Board disposed of other issues on appeal and remanded this matter to the RO for additional development.  Such has been completed and this matter is returned to the Board for further consideration.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The  issue of entitlement to service connection to tinnitus has been raised by the record via a December 2013 informal hearing presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's bilateral hearing loss has ranged from auditory acuity levels of III in the right ear and VIII in the left ear (in 2008) to IV in the right ear and VI in the left ear (in 2013).  


CONCLUSION OF LAW

Throughout the pendency of the appeal, the criteria for an initial rating in excess of 20 percent disabling for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R.  §§ 4.85 , 4.86 Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2008 letter, sent prior to the initial October 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim service connection for bilateral hearing loss, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the October 2008 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As the appeal arises from the initial award of service connection, notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i)  (2013).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied. See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

Relevant to the duty to assist, the Veteran's VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, he was afforded several VA examinations assessing his auditory acuity levels.  Therefore, in light of the above, the Board finds that VA has satisfied VA's duty to assist and a new VA examination is not warranted. 

The Board further notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455  (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Board notes that the October 2013 VA examiner did specifically address the functional effect of the Veteran's hearing loss disability.  Therefore, the above stated VA examinations satisfied the criteria under Martinak. 

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

The Veteran's service-connected bilateral hearing loss is currently assigned a 20 percent rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The Veteran contends that his hearing disability is worse than the currently assigned evaluation and he must wear hearing aids in both ears.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

The Veteran claims his bilateral hearing loss is more severe than the current initial 20 percent evaluation assigned.  In support of his claim he has submitted evidence showing that he was treated for hearing loss since 2007, with records as early as a February 2007 private record suggesting that a hearing device consult was recommended.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h) , Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

Turning to the evidence of record pertinent to this claim, the report of a February 2008 VA examination yielded the following findings on the authorized audiological evaluation pure tone thresholds, in decibels:


HERTZ

1000
2000
3000
4000
RIGHT
25
45
80
85
LEFT
55
65
65
75

The averages were 58.75 decibels in the right ear and 62.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 48 percent in the left ear.

The hearing loss was diagnosed for the right ear as normal through 1000 Hertz, steeply sloping to  severely profound on the right ear and for the left ear mild sloping to severely profound sensorineural hearing loss.  The examiner noted that as the hearing loss was asymmetrical, he should be referred to his primary care or ENT doctor for further evaluation to rule out retrococlear pathology.  

Although bone conduction testing was done in the February 2008 VA examination as well as subsequent VA examinations, the examiner in the February 2008 as well as in subsequent VA examinations confirmed that air conduction testing (which the results set forth are from) was the best test for assessing the Veteran's hearing loss.  Thus the bone conduction results have not been reported from this examination and subsequent examinations using it.    

VA records from November 2008, show findings from audiological evaluation, while not in the format used in the VA criteria for evaluating hearing loss, provided an impression of normal hearing in the right ear from 250-1000 Hertz, with a mild to profound sloping hearing loss at higher frequencies.  Similar findings of normal hearing in the left ear were shown from 250-500 Hertz, with moderate to profound hearing loss at higher frequencies.  He was described as having poor word recognition for amplified speech for his left ear and fair word recognition for amplified speech in his left ear.  Although molds were made for hearing aids, there is no further evidence that he received them at this time.  Regarding the impact of his hearing loss, he answered a hearing handicap inventory stating "yes" to his hearing causing embarrassment meeting new people, frustration talking to his family, difficulty hearing a whispered voice, causing difficulty with friends, relatives and neighbors, causing him to attend church less often, causing arguments with family members, causing difficulty listening to the TV or radio and hampering his personal and social life, including difficulty in restaurants.  

The Veteran obtained hearing aids in January 2009, when he was seen in audiology as a new hearing aid user and had his hearing aids fitted and programming.  Thereafter the audiology records from 2009 through 2013 show that he was regularly seen by VA audiology for hearing aid adjustments and repairs as needed.  

The report of a November 2009 VA examination noted the Veteran to complain that his hearing aids were not effective.  He continued to report difficulty understanding conversations.  The  findings from the audiological evaluation revealed the following   

HERTZ

1000
2000
3000
4000
RIGHT
35
45
75
80
LEFT
55
55
75
80

The averages were 62.5 decibels in the right ear and 66.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 64 percent in the left ear. The effect on his occupation and activities of daily living were difficulty hearing speech.  

At his May 2010 hearing, the Veteran essentially expressed the same complaints as he had reported in the November 2008 hearing handicap inventory, and described that hearing aids were still not sufficient to improve his word understanding, despite multiple adjustments.  He described not being able to understand what someone was saying unless he was directly facing them, and was not able to understand people on the phone, so he would pass the phone to others.  

A December 2010 VA audiological consult again included findings from audiological evaluation that were not in the format used in the VA criteria for evaluating hearing loss.  However the findings were suggestive of a worsening hearing loss, as it now showed findings of fair to poor word recognition for amplified speech in both ears.  Functionally, the Veteran was described as having the greatest difficulty hearing background noise, using the phone or hearing in a church or auditorium.  

The Veteran underwent a VA audiological disorders examination on June 2011.   Findings from audiological testing done that date show the following.  


HERTZ

1000
2000
3000
4000
RIGHT
25
55
80
75
LEFT
45
55
70 
80

The averages were 58.75 decibels in the right ear and 62.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 78 percent in both ears on "best performance" but were initially reported as 76 percent in the right ear and of 68 percent in the left ear.  The effect of his hearing disability on his usual occupation was difficulty hearing normal conversations.  

A July 2012 VA audiological reevaluation was done because the Veteran was not sure if his hearing worsened, but described his hearing aids as "terrible" and reported continued difficulty understanding his family members and needed to ask people to repeat themselves.  A history of gradual progression of hearing loss was noted.  His greatest listening difficulties were with his family, church, radio and TV.  Again findings from audiological evaluation, were not in the format used in the VA criteria for evaluating hearing loss.  He was assessed with mild to profound hearing sensorineural hearing loss with poor word recognition for amplified speech in both ears.  He answered the hearing handicap inventory the same way as he did in November 2008.  

The audiology notes from 2013, in addition to showing repeated routine hearing aid maintenance and repairs, also revealed that in February 2013 he was prescribed an additional amplification device to help him with cellphone conversation and background noises.  He received instruction on this device in August 2013.  

The Veteran underwent a VA audiological disorders examination on October 11, 2013.  Findings from audiological testing done that date show the following.  


HERTZ

1000
2000
3000
4000
RIGHT
45
45
80
85
LEFT
55
60
75
85

The averages were 64 decibels in the right ear and 69 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 78 percent in the right ear and of 70 percent in the left ear.

The diagnosis was bilateral SNHL in frequencies ranging from 500 to 4000 Hertz, and compared to the audiogram findings from February 2008, the right ear showed a significant shift change of 15-35 decibels hearing loss-poorer hearing at 500, 1000 and 8000 Hertz.  The left ear showed a significant shift change from February 2008 with a shift change of 20 decibel hearing loss-poorer hearing at 8000 Hertz.  The functional impact of the hearing loss was described by the Veteran as resulting in difficulties interacting with family members and other people, indicating that he has to ask people to repeat themselves often.  He reported difficulties talking on the phone and indicated that he had to turn his phone speaker to full volume but could only hear a few words and usually handed the phone to someone else.  He was still working as a consultant and indicated that he had to position himself just opposite of whoever he was listening to which seemed to help but was frustrating.  He indicated the worst aspect of the hearing loss was having to ask people to repeat themselves.  

The findings from the most recent VA examination of October 2013 VA examination with right ear average pure tone threshold of 64 decibels, along with a speech discrimination rate of 78 percent, warrants a designation of Roman Numeral IV under Table VI of 38 C.F.R. § 4.85.  For the left ear, the findings from the October 2013 VA examination with average pure tone threshold of 69 decibels, along with a speech discrimination rate of 70 percent, warrants a designation of Roman Numeral VI under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85 , where the right ear is Roman Numeral IV, and the left ear is Roman Numeral VI the appropriate rating is 20 percent under Diagnostic Code 6100.

The findings from the earlier VA examinations likewise do not reflect that a rating in excess of 20 percent disabling is warranted.  Of note, the June 2010 VA examination with right ear average pure tone threshold of 58.75 decibels, along with a best performance speech discrimination rate of 78 percent, warrants a designation of Roman Numeral IV, with the left ear findings of an average pure tone threshold of 62.5 decibels, along with a best performance speech discrimination rate of 78 percent shown to warrant a designation of Roman Numeral IV.  Such findings would warrant only a 10 percent rating.  Consideration of the initial reports of speech discrimination of 76 percent in the right ear and 68 percent in the left ear do not significantly change the outcome, as the right ear would still warrant a designation of Roman Numeral IV, with the left ear warranting a designation of Roman Numeral V, which would still only warrant a 10 percent rating.  See Table VII of 38 C.F.R. § 4.85. 

The results from the earlier VA examinations from November 2009 and February 2008 are noted to fall firmly within the criteria for a 20 percent rating currently in effect.  Of note the findings of the November 2009 VA examination of right ear average pure tone threshold of 62.5 decibels, along with a speech discrimination rate of 88 percent, warrants a designation of Roman Numeral III, with the left ear findings of an average pure tone threshold of 66.25 decibels, along with a speech discrimination rate of 64 percent shown to warrant a designation of Roman Numeral VII.  The findings of the February 2008 VA examination of right ear average pure tone threshold of 58.75 decibels, along with a best performance speech discrimination rate of 84 percent, warrants a designation of Roman Numeral III, with the left ear findings of an average pure tone threshold of 62.5 decibels, along with a speech discrimination rate of 48 percent shown to warrant a designation of Roman Numeral VIII.  See Table VII of 38 C.F.R. § 4.85. 

None of the audiological results of VA examinations show findings that would warrant a higher rating than the 20 percent rating shown under applicable criteria for hearing loss.  

The audiological findings from the non VA examination audiological findings, do not include findings subject to the interpretations under Table VI, and thus do not reflect audiology findings that would probative in determining whether a higher rating than the 20 percent rating is warranted under the applicable rating criteria.

The Veteran's left ear meets the criteria for an exceptional pattern of hearing loss because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  Because of this, the Board also considered the applicable criteria under 38 C.F.R. § 4.86, and reviewed the hearing loss alternately under Table VIA, for hearing impairment based only on puretone average to ascertain whether his hearing loss would warrant a higher rating under this Table.  Under this Table, his hearing repeatedly in the VA examination reports from February 2008 through October 2013 is shown to fall within numeric designations that would warrant either the same or lesser ratings, than using the standard criteria.  Therefore a higher rating is not shown under the criteria for exceptional hearing loss for the left ear.  

III. Other Considerations

The Board notes that the Veteran has repeatedly made allegations of his hearing disability interfering with his employment.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss disability with the established criteria found in the rating schedule.  While the VA examination reports have addressed and the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, to include difficulty with hearing particularly in on the telephone and with background noise the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which such disability is rated.  Specifically, such criteria contemplates the difficulty the Veteran has hearing in all situations.  There are no additional symptoms of his bilateral hearing loss disability that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's bilateral hearing loss disability may interfere with his employability as noted by the VA examiner in June 2011, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the preponderance of the evidence is against the Veteran's claim for a compensable rating for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial rating in excess of 20 percent disabling for bilateral hearing loss is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


